Citation Nr: 1704265	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for otitis media.

2.  Entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	 Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Cleveland, Ohio that, in pertinent part, denied entitlement to a compensable rating for otitis media and a total rating based on unemployability due to service-connected disability (TDIU).  

Service connection for bilateral otitis media was granted by RO rating action dated in January 2012, effective from September 2, 2004.  A noncompensable disability evaluation was assigned.  The Veteran appealed for an earlier effective date.

By decision in May 2012, among other things, the Board denied the Veteran's claim for TDIU due to service-connected disability.  In April 2013, pursuant to a Joint Motion for Remand dated that same month, the United States Court of Appeals for Veteran's Claims (Court) remanded the portion of the Board's decision that denied TDIU.

The Board remanded the issue of entitlement to TDIU for further development in September 2013.

This matter was referred to the Director of Compensation and Pension for consideration of TDIU on an extraschedular basis.  A determination was made in August 2014 that the Veteran did not qualify for extraschedular TDIU.

By decision in June 2015, the Board granted an effective date of September 10, 1990 for service connection of otitis media.  An October 2015 rating decision assigned a rating of zero percent effective from the date of service connection from which the Veteran perfected an appeal for higher initial rating.  

The matters on appeal were remanded for further development by Board decision in May 2016. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that further development of the record is warranted prior to disposition of the issues on appeal.  

As noted above, service connection for otitis media was effected from September 10, 1990.  Review of the record indicates that the Veteran has received treatment for this disability going back many years.  On VA examination in October 1998, it was noted that the appellant Veteran gave a very long history of recurrent otitis media with drainage.  Reference was made to multiple clinical entries referring to chronic suppurative otitis media over time and multiple treatment modalities.  On VA compensation examination in November 1999, it was reported that review of the file revealed that the appellant had had constant ear infections since 1952 and that an ear, nose and throat (ENT) report in 1998 indicated that the chronic ear infections could have caused cholesteatoma in both ears.

On Remand, the Veteran should be asked to indemnify all sources of treatment for his otitis media, ear infections, and cholesteatoma since service.  The AOJ should then make appropriate efforts to obtain any outstanding sources of treatment.   

Review of the record also indicates that the Veteran has a complex ENT picture that may also include mastoiditis, Meniere's syndrome, and cholesteatoma, etc., as noted on VA examination in September 2016.  In providing an opinion as to functional impairment, the examiner included peripheral vestibular symptoms, dizziness and vertigo contributing to constant morbidity affecting the appellant's ability to work.  The Veteran is only service-connected for hearing loss, tinnitus, otitis media and residuals of right ear tympanoplasty.  In a statement received in February 2016 attached to a vocational assessment, the Veteran reported symptoms that included dizziness and vertigo that caused him to be unable to work.  Under the circumstances, particularly for TDIU purposes, the Board thus finds in necessary for the Veteran to be scheduled for a comprehensive examination by an ENT specialist to delineate all of his ear-related diseases and symptoms, and to determine whether any other ear diagnoses and symptoms are secondary to or aggravated by the service-connected ear disorders.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  In this regard, applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310, (2016). This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Accordingly, the claim is REMANDED to the VA Regional Office for the following actions:

1.  Send the Veteran any additional VCAA notice as appropriate.

2.  Ask the Veteran to identify all sources of treatment for his otitis media, ear infections, include mastoiditis, Meniere's syndrome, and cholesteatoma since 1990.  If the Veteran identifies any outstanding treatment records, make appropriate attempts to secure these records.  
All attempts to secure these records should be documented.

3.  Schedule the Veteran for an examination by a VA physician who is an ENT specialist.  Access to Virtual VA/VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner must be apprised of all service-connected ear disorders.  The examiner is requested to identify all ENT pathology and provide an opinion as to whether any additional disability is causally related or secondary to or is aggravated by any or all of the service-connected ear disorders.  

The opinion should be supported by specific medical rationale and a well-reasoned opinion in a detailed narrative report.  The examiner must also provide a detailed statement addressing the degree of functional impairment associated with all ENT disorders found, including service-connected disorder and any associated symptomatology.

4.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268, 771 (1998).

5.  After undertaking any further development deemed appropriate, re-adjudicate the issues on appeal, to include on an extraschedular basis.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


